
	

113 HR 4620 IH: Accountability in Immigration Detention Act of 2014
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4620
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2014
			Mr. Smith of Washington (for himself, Ms. DelBene, Mr. Deutch, Mr. Foster, Mr. Larsen of Washington, Mr. Polis, Mr. Quigley, and Mr. Vela) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To ensure the humane treatment of persons detained pursuant to the Immigration and Nationality Act.
	
	
		1.Short titleThis Act may be cited as the Accountability in Immigration Detention Act of 2014.
		2.Minimum detention center standards
			(a)DefinitionsIn this section:
				(1)Detention facilityThe term detention facility means a Federal, State, or local government facility, or a privately owned and operated facility,
			 that is used, in whole or in part, to hold individuals under the authority
			 of the Director of U.S. Immigration and Customs Enforcement or the
			 Commissioner of U.S. Customs and Border Protection, including facilities
			 that hold such individuals under a contract or agreement with the Director
			 or the Commissioner.
				(2)SecretaryThe term Secretary means the Secretary of Homeland Security.
				(3)DetaineesThe term detainee means an individual who is subject to detention under the Immigration and Nationality Act.
				(b)Detention requirementsThe Secretary shall ensure that all persons detained pursuant to the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.) are treated humanely and shall ensure that all
			 detention facilities comply with the following minimum requirements:
				(1)Fair and humane treatmentDetainees shall not be subject to degrading or inhumane treatment, such as physical abuse, sexual
			 abuse or harassment, psychological abuse, retaliatory actions, arbitrary
			 punishment, or discrimination based on nationality, sexual orientation,
			 race, gender identity, or religion.
				(2)Detention facility standardsDetention facilities shall comply fully with the national standards for the detection, prevention,
			 reduction, and punishment of prison rape pursuant to section 8 of the
			 Prison Rape Elimination Act of 2003 (42 U.S.C. 15607).
				(3)Limitations on solitary confinementDetainees shall not be subject to solitary confinement, shackling, or strip searches, except to the
			 extent that such techniques are necessary to ensure the security of other
			 detainees, staff, or the public and only if less coercive measures will
			 not ensure the security of other detainees, staff, and the public.
			 Decisions to place detainees in solitary confinement shall be reported to
			 the Field Officer Director at a minimum for any placement lasting at least
			 3 days continuously or 3 days out of a 7 day period, and reviewed on a
			 weekly basis thereafter.
				(4)Investigation of grievancesDetainees shall have the right to prompt, effective, and impartial investigations of grievances
			 related to conditions of detention. No detainee shall be retaliated
			 against for filing a complaint or grievance or for organizing peaceful
			 demonstrations.
				(5)Access to telephonesDetainees shall have sufficient access to telephones, and the ability to contact, free of charge,
			 legal representatives, foreign consulates, the immigration courts, the
			 Board of Immigration Appeals, Family Courts, local criminal courts, the UN
			 Refugee Agency, and the Federal courts. The rates charged for telephone
			 calls shall be reasonable and shall not significantly impair detainees’
			 access to telephones.
				(6)Location of facilitiesAll detention facilities whose date of first use by the Department of Homeland Security occurs
			 after the date of the enactment of this Act shall be located and within 50
			 miles of a community in which there is a demonstrated capacity to provide
			 free or low-cost legal representation by—
					(A)nonprofit legal aid organizations; or
					(B)pro bono attorneys with expertise in asylum or immigration law.
					(7)Procedures governing transfer of detainessProcedures governing the transfer of a detainee shall take into account—
					(A)the detainee’s access to legal representatives;
					(B)the proximity of the facility to the venue of the asylum or removal proceeding;
					(C)the detainee’s proximity to scheduled bond hearings; and
					(D)the detainee’s proximity to family members.Prior to transfer, the Secretary shall give advance notice to the detainee, the attorney of the
			 detainee, and the family of the detainee.(8)Interpretation and translation capabilitiesDetention facilities shall employ staff, including medical personnel, who, to the extent
			 practicable, are qualified in the languages represented in the population
			 of detainees at a detention facility, and alternative interpreter and
			 translation services shall be made available. Detention facilities shall
			 not rely on detainees to translate or interpret for one another.
				(9)Recreational programs and activitiesAll detainees, including detainees in administrative or disciplinary segregation, shall be afforded
			 daily access to indoor and outdoor recreational programs and activities.
			 All detainees shall have access to religious services and reading
			 materials necessary to their religious practice.
				(10)Vulnerable populationsProcedures and conditions of detention shall accommodate the unique needs of asylum seekers,
			 victims of torture and trafficking, families with children, detainees with
			 special religious, cultural, or spiritual considerations, pregnant women,
			 nursing mothers, individuals older than 65 years of age, and other
			 vulnerable populations.
				(11)Quality of medical care
					(A)Right to medical careThe Secretary shall ensure that prompt and adequate emergency, primary, specialty, and hospital
			 medical care is provided at no cost to detainees, including dental care,
			 eye care, mental health care, individual and group counseling, and
			 services with respect to medical dietary needs.
					(B)ProceduresThe Secretary shall ensure that procedures for providing medical care to detainees include
			 comprehensive intake screening, effective continuity of care, prompt
			 responses to requests for medical care or treatment, and accurate and
			 timely distribution of prescribed medication.
					(C)Medical facilitiesThe Secretary shall ensure that medical facilities in all detention facilities maintain current
			 accreditation by the National Commission on Correctional Health Care.
					(D)Medical recordsThe Secretary shall ensure that complete medical records are maintained for every detainee and that
			 the records are made available upon request to the detainee, the
			 detainee's legal representative, or other authorized individuals.
					(12)Voluntary workDetainees may have opportunities to work and earn money while in detention, subject to the number
			 of work opportunities available. Detainees shall be able to volunteer for
			 work assignments but otherwise shall not be required to work, subject to
			 the following:
					(A)Available work opportunities shall be provided in order to reduce idleness and improve morale, but
			 shall not be provided for the economic benefit of the detention center.
			 Detainees shall not be the main source of labor for the essential
			 functions required to operate detention facilities.
					(B)All work opportunities shall comply with Occupational Safety and Health Administration protections.
					(C)The Rate of Pay for voluntary work shall be reviewed by the Secretary on an annual basis.
					(D)The Secretary shall provide and make publically available a report on the rate of pay, job
			 descriptions, and full time equivalents for employed detainees compared to
			 full time staff in each detention facility to the Committee on the
			 Judiciary of the House, the Committee on the Judiciary of the Senate,
			 Committee on Homeland Security of the House, and Committee on Homeland
			 Security & Governmental Affairs of the Senate.
					(13)Legal orientation programsThe Attorney General, in consultation with the Secretary, shall ensure that all detained aliens in
			 immigration and asylum proceedings receive legal orientation through the
			 Legal Orientation Program administered and implemented by the Executive
			 Office for Immigration Review of the Department of Justice.
				(14)Legal accessAll detainees shall have access to a properly equipped law library, legal materials and equipment
			 to facilitate the preparation of documents. All detainees shall have
			 meaningful access to law libraries, legal materials, and equipment.
			 Special consideration shall be given to detainees facing deadlines or time
			 constraints.
				(c)Rulemaking
				(1)In generalThe Secretary shall prescribe regulations, using the procedures for negotiated rulemakings under
			 subchapter III of chapter 5 of title 5, United States Code, to establish
			 standards to ensure detainees held under the authority of the Director of
			 U.S. Immigration and Customs Enforcement or the Commissioner of U.S.
			 Customs and Border Protection are treated humanely and to ensure
			 compliance with the minimum requirements set forth in subsection (b).
				(2)Representation of negotiated rulemaking committeeAny negotiated rulemaking committee established by the Secretary pursuant to paragraph (1) shall
			 include representatives and experts from—
					(A)relevant agencies of the Department;
					(B)the Office of Refugee Resettlement at the Department of Health and Human Services;
					(C)representatives of State and local governments;
					(D)the United States Commission on International Religious Freedom;
					(E)nongovernmental organizations with expertise working on behalf of aliens in detention facilities,
			 including organizations that emphasize protections for vulnerable
			 populations;
					(F)nongovernmental organizations with expertise advocating for asylum seekers;
					(G)labor organizations that represent employees who work at detention facilities;
					(H)accrediting bodies for medical care in settings comparable to detention facilities, such as the
			 National Commission on Correctional Health Care, or other experts in the
			 field of providing quality medical care in such settings; and
					(I)a person appointed by—
						(i)the majority leader of the House of Representatives;
						(ii)the minority leader of the House of Representatives;
						(iii)the majority leader of the Senate; and
						(iv)the minority leader of the Senate.
						(3)Time requirementThe procedures for the negotiated rulemaking referred to in paragraph (1) shall be conducted in a
			 timely manner to ensure that—
					(A)any recommendations with respect to proposed regulations are provided to the Secretary not later
			 than 1 year after the date of enactment of this Act; and
					(B)a final rule is promulgated not later than 1 year and 6 months after the date of enactment of this
			 Act.
					3.Alternatives to detention
			(a)In generalThe Secretary shall establish nationwide alternatives to detention programs that incorporate case
			 management services in each field office of the Department to ensure
			 appearances at immigration proceedings and public safety.
			(b)Contract authorityThe Secretary may contract with nongovernmental community-based organizations to conduct screening
			 of detainees and operate community-based supervision programs. The
			 Secretary shall regularly assess the demand for alternative to detention
			 programs and make available sufficient alternative to detention slots
			 regardless of proximity to available detention beds. Alternative programs
			 shall offer a continuum of supervision mechanisms and options, including
			 community support, depending on an assessment of each individual’s
			 circumstances. The Secretary may contract with nongovernmental
			 organizations to implement secure alternatives that maintain custody over
			 the alien.
				(1)Information regarding the amount of slots available in each area shall be made public.
				(c)Individualized determinationsIn determining whether to use alternatives to detention programs, the Secretary shall make an
			 individualized determination, and for each individual placed in an
			 alternatives to detention program, shall review the level of supervision
			 on a monthly basis. Alternatives to detention programs shall not be used
			 when release on bond or recognizance is determined to be a sufficient
			 measure to ensure appearances at immigration proceedings and public
			 safety.
			(d)CustodyThe Secretary may use alternatives to detention programs to maintain custody over any alien
			 detained under the Immigration and Nationality Act, except for aliens
			 detained under section 236A of such Act (8 U.S.C. 1226a). If an individual
			 is not eligible for release from custody or detention, the Secretary shall
			 consider the alien for placement in alternative programs that maintain
			 custody over the alien, including the use of electronic ankle devices.
			(e)Vulnerable Populations (Access to Alternatives)In determining whether to place a detainee in an alternatives to detention program, the Secretary
			 shall consider whether the detainee is a member of a vulnerable population
			 (as identified in section 2(b)(10)). Notwithstanding section 236 of the
			 Immigration and Nationality Act, a member of a vulnerable population whose
			 needs cannot be adequately met by a detention facility may not be held in
			 a detention facility except in the case of what the Secretary determines
			 to be exceptional circumstances.
			4.Detention capacity
			(a)In generalNotwithstanding any other provision of law, the number of detention beds maintained shall be
			 determined by the Secretary of Homeland Security and shall be based solely
			 on detention needs.
			(b)Sense of CongressIt is the sense of Congress that appropriations Acts shall not mandate maintenance of a minimum
			 number of detention beds.
			5.Oversight of detention facilities
			(a)DefinitionsIn this section:
				(1)Applicable standardsThe term applicable standards means the most recent version of detention standards and detention-related policies issued by the
			 Secretary or the Director of U.S. Immigration and Customs Enforcement, or
			 the Commissioner of U.S. Customs and Border Protection in compliance with
			 section 2.
				(2)Detention facilityThe term detention facility means a Federal, State, or local government facility, or a privately owned and operated facility,
			 that is used, in whole or in part, to hold individuals under the authority
			 of the Director of U.S. Immigration and Customs Enforcement, including
			 facilities that hold such individuals under a contract or agreement with
			 the Director.
				(b)Oversight requirements
				(1)Annual inspectionAll detention facilities shall be inspected by the Secretary on an annual basis and an independent
			 (third party) auditor, on a biannual basis, for compliance with applicable
			 detention standards issued by the Secretary and other applicable
			 regulations in compliance with section 2.
				(2)Routine oversightIn addition to annual inspections, the Secretary shall conduct routine oversight of detention
			 facilities, including unannounced inspections.
				(3)Availability of recordsAll detention facility contracts, memoranda of agreement, financial records, evaluations, audits,
			 and reviews shall be considered records for purposes of section 552(f)(2)
			 of title 5, United States Code.
				(4)ConsultationThe Secretary shall seek input on an annual basis from nongovernmental organizations regarding
			 their independent opinion of specific facilities. The Secretary shall
			 provide a report on the opinions gathered and the response of the
			 Secretary to any concerns expressed in those consultations to the
			 Committee on the Judiciary of the House of Representatives, the Committee
			 on the Judiciary of the Senate, the Committee on Homeland Security of the
			 House of Representatives, and the Committee on Homeland Security and
			 Governmental Affairs of the Senate.
				(5)AccessFacilities shall permit representatives of the news media and nongovernmental organizations to have
			 access to nonclassified and non-confidential information about their
			 operation; given appropriate notice, to tour facilities; and with
			 permission from the detainees, to interview individual detainees.
				(c)Compliance mechanisms
				(1)Agreements
					(A)New agreementsCompliance with applicable standards and rules of the Secretary, and meaningful financial penalties
			 for failure to comply, shall be a material term in any new contract,
			 memorandum of agreement, or any renegotiation, modification, or renewal of
			 an existing contract or agreement, including fee negotiations, executed
			 with detention facilities.
					(B)Existing agreementsNot later than 180 days after the promulgation of the rule, the Secretary shall secure a
			 modification incorporating these terms for any existing contracts or
			 agreements that will not be renegotiated, renewed, or otherwise modified.
					(C)Cancellation of agreementsUnless the Secretary provides a reasonable extension to a specific detention facility that is
			 negotiating in good faith, contracts or agreements with detention
			 facilities that are not modified within 180 days of the promulgation of
			 the rule, will be cancelled.
					(D)Provision of informationIn making modifications under this paragraph, the Secretary shall require that detention facilities
			 provide to the Secretary all contracts, memoranda of agreement,
			 evaluations, and reviews regarding the facility not later than 180 days
			 after any modification. The Secretary shall make these materials publicly
			 available.
					(2)Financial penalties
					(A)Requirement to imposeSubject to subsection (b), the Secretary shall impose meaningful financial penalties upon
			 facilities that fail to comply with applicable detention standards issued
			 by the Secretary and other applicable regulations.
					(B)Timing of impositionFinancial penalties imposed under subparagraph (A) shall be imposed 120 days after a facility fails
			 to achieve an adequate or the equivalent median score in any performance
			 evaluation.
					(C)WaiverThe requirements of subparagraph (A) may be waived if the facility corrects the noted deficiencies
			 and receives an adequate score in not more than 90 days.
					(D)Multiple offendersIn cases of persistent and substantial noncompliance, including scoring less than adequate or the
			 equivalent median score in 2 consecutive inspections, the Secretary shall
			 terminate contracts or agreements for the operation and use of such
			 facilities within 60 days, or in the case of facilities operated by the
			 Secretary, such facilities shall be closed within 90 days.
					(d)Reporting requirements
				(1)ObjectivesNot later than June 30 of each year, the Secretary shall prepare and submit to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives a report on inspection and oversight activities of
			 detention facilities.
				(2)ContentsEach report submitted under paragraph (1) shall include—
					(A)a description of each detention facility found to be in noncompliance with applicable detention
			 standards issued by the Department and other applicable regulations;
					(B)a description of the actions taken by the Department to remedy any findings of non-compliance or
			 other identified problems, including financial penalties, contract or
			 agreement termination, or facility closure; and
					(C)information regarding whether the actions described in subparagraph (B) resulted in compliance with
			 applicable detention standards and regulations.
					
